Citation Nr: 0922927	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
post-operative meniscus tear (the "left knee disorder"), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, status-post meniscectomy (the 
"right knee disorder"), currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to November 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Jurisdiction is currently with the RO in 
Milwaukee, Wisconsin.  

In July 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In November 2006, the Board issued a decision upholding the 
RO's denial of the Veteran's claims.  The Veteran filed a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  In March 2008, the Secretary of Veterans 
Affairs and the Veteran (the Parties) moved the Court to 
vacate the Board's decision.  The Court granted that Joint 
Motion for Remand the same month, vacating and remanding the 
matter to the Board.  

In August 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
matter is again REMANDED to the RO via the AMC.  VA will 
notify the Veteran if further action is required.


REMAND

As stated in the August 2008 Remand, the Court vacated the 
November 2006 Board decision pursuant to a Joint Motion for 
Remand in which the Parties agreed that remand was necessary 
for the Board to obtain the Veteran's VA Vocational 
Rehabilitation file, and to address whether the Veteran's 
right and left knee disabilities warranted referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) and / 
or a total rating based on individual employability (a TDIU) 
under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  

In the August 2008 Board Remand, the Board specifically asked 
that the RO to address eligibility for an extraschedular 
rating, and, if a combined 100 percent schedular evaluation 
was not established, to address whether a TDIU was warranted.  
In an October 2008 Supplemental Statement of the Case (SSOC), 
the RO addressed the extraschedular criteria as applied to 
the Veteran's disabilities.  As to the TDIU, the RO included 
three sentences addressing whether a TDIU was warranted.  

Since the Board remanded this matter in August 2008, the 
Court has held as follows:  

a request for TDIU, whether expressly 
raised by a veteran or reasonably raised 
by the record, is not a separate claim 
for benefits, but rather involves an 
attempt to obtain an appropriate rating 
for a disability or disabilities, either 
as part of the initial adjudication of a 
claim, or, if the disability upon which 
entitlement to TDIU is based has already 
been found to be service connected, as 
part of a claim for increased 
compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In the Joint Motion for Remand, the Parties pointed to the 
Veteran's testimony during the 2005 Board hearing that he was 
not working, as raising the question of whether a TDIU is 
warranted.  Hence, the Veteran's claim for increased ratings 
for his left and right knee disabilities includes 
consideration of whether a TDIU is warranted under the 
provisions of 38 C.F.R. § 3.340, 3.341, 4.16.  

38 U.S.C.A. § 7105 (d)(1) (West 2002) provides that, 
following receipt of a notice of disagreement, VA must issue 
an SOC which includes a summary of the evidence pertinent to 
the issues with which the Veteran expressed disagreement, a 
citation of pertinent laws and regulations, and a discussion 
of how those laws and regulations affects VA's decision.  
Neither the January 2005 SOC nor the October 2008 SSOC 
provided the Veteran with this information.  As the Court has 
determined that whether a TDIU is warranted is part of the 
claim for higher ratings, the Board believes that an SSOC, 
rather than an SOC, should be issued which contains the 
necessary information.  This should be accomplished prior to 
the Board's adjudication of the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative an SSOC that includes a 
citation to 38 C.F.R. §§ 3.340, 3.341, and 
4.16 and a discussion of how those 
regulations affects VA's decision with 
regard to a TDIU.  If any evidence 
pertinent to the Veteran's claim for 
higher ratings for his left and right knee 
disabilities is added to the record since 
the October 2008 SSOC was issued, this 
SSOC should also include a summary of that 
evidence.  

2.  If a total rating is not granted, 
allow appropriate time for the Veteran or 
his representative to respond to the SSOC 
and then return the matter to the Board, 
including the Veteran's claims file and 
the Veteran's VA Vocational Rehabilitation 
file.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




